Porter, J.
delivered the opinion of the court. This is an application for a mandamus tb the judge of the first district, to grant an peal from a judgment rendered by him. The jhcts appear to be—that the applicant purcha-at a sale under an order of seizure, &c. _ Several slaves, for the price of ten thousand dollars. It is stated that at the time of the purchase, they were subject toa prior mor» Sage than that «f the .plaintifi’s ra execution, *54an<T fora much larger sum than the priee áft which they were stricken off to the applicant.
A' rule was taken on him in the district court, why he should not deposit in court the sum he agreed to pay for the slaves purchased by him at the sale already mentioned. He opposed the demand, but his opposition was Overruled,/ and the order made absolute.
From this order he prayed an appeal: an4 the judge, in shewing cause why the manda* mus now prayed for should not issue, has stated that he refused the appeal, becaus# th.re was no final judgment—that the rul# Was provisional, to bring the money into court Subject to its further order.
We think, with the judge, this is not such an order as will authorise an appeal. Ther# is no suggestion that the property bought if not in the possession of the applicant. II# is in no worse situation than if the sale hail been a good one. If any subsequent ordef, Should place the funds out of the control of tho court before the validity oi the sale is deci-* dtd on, another question would be presented
¾-he rule is therefore discharged.